USDC IN/ND case 3:19-cv-00686-RLM-MGG document 63 filed 08/23/21 page 1 of 9


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 LAMB PUBLICATIONS LLC, et al.,

               Plaintiffs,

                      v.                         CASE NO. 3:19-CV-00686-RLM-MGG

 OREGON CATHOLIC PRESS,

               Defendants.

                                OPINION AND ORDER

      The parties in this antitrust controversy disagree on which information should be

protected from public disclosure, both during and after this litigation, through a

protective order under Fed. R. Civ. P. 26(c). Specifically, they disagree on how to define

legitimate protected material, be it confidential or for attorneys’ eyes only (“AEO”), and

on the retention of documents following the litigation. As a result, they filed competing

motions proposing different versions of a protective order for the Court’s consideration.

Plaintiffs filed their Motion for a Protective Order on January 11, 2021. Defendant filed

its Cross-Motion for Protective Order on January 25, 2021. By February 8, 2021, both

motions were ripe, and Defendant had filed an amended version of its proposed order.

      As discussed below, neither party’s proposed protective order meets the Seventh

Circuit’s standards for protective orders. Additionally, Defendant has not demonstrated

that the return or destruction of discovery materials that do not constitute work product

or were not filed during the course of litigation would present an undue burden or

expense worthy of exception under Fed. R. Civ. P. 26(c)(1).
USDC IN/ND case 3:19-cv-00686-RLM-MGG document 63 filed 08/23/21 page 2 of 9


I.     APPLICABLE STANDARD

       When granting a proposed protective order, this Court must independently

determine whether “good cause” exists to seal the requested information from the

public record. Fed. R. Civ. P. 26(c); Citizens First Nat’l Bank of Princeton v. Cincinnati Ins.

Co., 178 F.3d 943, 944 (7th Cir. 1999). In doing so, this Court must not grant parties carte

blanche to seal or protect whatever they desire. Citizens, 178 F.3d at 944; see also Pierson v.

Indianapolis Power & Light Co., 205 F.R.D. 646, 647 (S.D. Ind. 2002) (“Independent and

careful evaluations of protective orders are especially important because ‘[t]he judge is

the primary representative of the public interest in the judicial process . . . .’”) (quoting

Citizens, 178 F.3d at 945). In other words, this Court must not “rubber stamp” parties’

requests to seal public records, but it must review all requests to seal documents in light

of the public interest in the judicial process. Citizens, 178 F.3d at 945 (citing Matter of

Krynicki, 983 F.2d 74 (7th Cir. 1992)).

       The court’s evaluation of proposed protective orders need not be made on a

document-by-document basis. Citizens, 178 F.3d at 946 (“In a case with thousands of

documents, such a requirement might impose an excessive burden on the district judge

or magistrate judge.”). However, the protective order must include terms that assure

the Court that the parties know what information will be sealed, “whether and under

what circumstances it may be sealed, or whether the parties will be making good faith

and accurate designations of information.” Pierson, 205 F.R.D. at 647. Therefore, before

granting a protective order, the Court must ensure that “(1) the information sought to

be protected falls within a legitimate category of confidential information, (2) the

                                               2
USDC IN/ND case 3:19-cv-00686-RLM-MGG document 63 filed 08/23/21 page 3 of 9


information or category sought to be protected is properly described or demarcated, (3)

the parties know the defining elements of the applicable category of confidentiality and

will act in good faith in deciding which information qualifies thereunder, and (4) the

protective order explicitly allows any party and any interested member of the public to

challenge the sealing of particular documents.” Id. (citing Citizens, 178 F.3d at 946).

II.    ANALYSIS

       A.     Protected Material: Confidential Information

       Neither party’s proposed protective order describes or demarcates the

parameters of confidential information properly under the second Pierson requirement.

              1.     Plaintiffs’ Motion

       In their Motion and proposed protective order, Plaintiffs demonstrate some

understanding of the Pierson requirements for protective orders as they delineate seven

categories of “Confidential Information.” [DE 48 at 6]. Despite this understanding, the

proposed order includes the following insufficient category: “(c) research, technical,

commercial, or financial information that the party has maintained as confidential.” Id.

This description reflects the language of Fed. R. Civ. P. 26(c)(1)(G) and is therefore

worthy of consideration for protection. However, the use of general terms and qualifiers

fails to instill confidence in the Court that parties will know how to properly designate

protected information. See Pierson, 205 F.R.D. at 647. Discrete closed categories of

information must be explicitly delineated to satisfy the Seventh Circuit’s requirements

for protective orders. Plaintiffs have not established good cause to justify protection of

information described in category (c) of their confidential information definition.

                                              3
USDC IN/ND case 3:19-cv-00686-RLM-MGG document 63 filed 08/23/21 page 4 of 9


              2.     Defendant’s Cross Motion

       Defendant’s proposed protective order similarly fails to define confidential

information with sufficient specificity, opting instead for overbroad catchall language.

In defining “Confidential Information,” Defendant starts with a general paragraph that

tracks the language of Fed. R. Civ. P. 26(c)(1)(G). [DE 50 at 5; DE 56 at 14]. Defendant

presumably recognized that this general description did not satisfy the specificity

requirements set forth in Citizens and Pierson as it then proceeded to identify five

examples of protected information that they expected to be produced in the course of

this litigation. [DE 50 at 5–6; DE 56 at 14–15]. Defendant defined two of the sample

categories as follows:

       1.     Any financial information and/or other confidential business
              information of the designating party that is not generally available
              to the public through prior publication or other lawful means;

       2.     Any contractual and/or licensing agreements, and the terms of any
              contractual and/or licensing agreements, between the designating
              party and any third party, which are not generally available to the
              public through prior publication or other lawful means; . . . .

[DE 50 at 5; DE 56 at 14]. Defendant maintains that this information can be designated

as confidential “provided [that] the information was maintained as confidential and the

party has a legitimate interest in maintaining its confidentiality.” Id. While not

objectionable generally, the catchall nature of these two examples—and their reliance

on the general qualifier “any”—fails to assure the Court that the parties would be able

to accurately designate protected information within these two categories. See Pierson,

205 F.R.D. at 647.


                                             4
USDC IN/ND case 3:19-cv-00686-RLM-MGG document 63 filed 08/23/21 page 5 of 9


       Two other examples presented in Defendant’s proposed protective order are also

overbroad. Categories 3 and 4 are defined as follows:

       3.     Documents containing information the disclosure of which would
              violate the terms of any protective orders, violate the terms of any
              agreements entered into with third parties, or violate the
              intellectual property, contractual, privacy, or other rights of third
              parties;

       4.     Documents containing information the disclosure of which would
              compromise the intellectual property, contractual, or privacy rights
              of the designating party; . . . .

[DE 50 at 5–6; DE 56 at 14–15]. Once again, Defendant relies on the general qualifier

“any” and fails to offer sufficient specificity as to what could violate intellectual

property, contractual, or privacy rights of parties or non-parties.

       Only Category 5, seeking protection of “[i]ndividually identifiable personnel

information of any employee of the designating party . . . .” as specified, is sufficiently

specific to meet the Seventh Circuit’s standard for protective orders. Thus, neither

party’s definition of “confidential information” establishes good cause for protection

from public disclosure as required by Citizens.

       B.     Protected Material: “Attorneys’ Eyes Only” Information

       Neither the Motion nor the Cross Motion shows an adequate understanding of

the defining elements of AEO information, thus falling short of the third prong outlined

in Pierson.

              1.     Plaintiffs’ Motion

       Plaintiffs’ proposed protective order does not clearly differentiate confidential

information from AEO information. The proposed protective order designates only one

                                              5
USDC IN/ND case 3:19-cv-00686-RLM-MGG document 63 filed 08/23/21 page 6 of 9


type of information as AEO: “information that reveals trade secrets.” [DE 48 at 7]. This

Court has rejected, as insufficiently specific, a proposed protective order seeking to

protect “’Trade Secrets’ as defined in Indiana Code § 24-2-3-2 and Indiana case law.”

Directory Concepts, Inc. v. Fox, No. 1:08-CV-225, 2008 WL 5263386, at *3 (N.D. Ind. Dec.

16, 2008). Thus, Plaintiffs’ general description of trade secrets is arguably suspect on its

own. However, even if the Court was assured that the parties could independently

ascertain what constitutes a “trade secret” based on the applicable statute and case law,

Plaintiffs’ proposed protective order presents a separate problem. It designates

“information that reveals trade secrets” as both confidential and AEO without any

indication of what distinguishes the scope of one category from the other. [Compare DE

48 at 6, ¶ II.A(b), with DE 48 at 7, ¶ II.B]. Without such distinction, Plaintiffs’ proposed

protective order fails to assure the Court that the parties will know how, when, and

what to designate as deserving of the greater protection afforded by AEO designation.

See Pierson, 205 F.R.D. at 647.

              2.     Defendant’s Motion

       In its proposed protective order, Defendant provides a general description of

AEO information and lists six categories of information to be designated as such. [See

DE 56 at 15–16]. In the general description, Defendant acknowledges that use of an AEO

designation should be infrequent and minimal while emphasizing its legitimate interest

in protecting information “that, if improperly disclosed to another party in this

litigation, could cause future business or financial harm to the Producing Party or a

third party.” [DE 56 at 15]. The six proposed categories of AEO information are

                                              6
USDC IN/ND case 3:19-cv-00686-RLM-MGG document 63 filed 08/23/21 page 7 of 9


narrower. They reflect Defendant’s concern that a competitor would have an unfair

advantage if it had access to Defendant’s customer information; pricing information;

marketing, pricing, and/or business strategies; actual or projected financial

information; terms of agreements with composers or lyricists; or the terms of

intellectual property licensing agreements.

       Defendant’s business concerns, however legitimate, do not establish good cause

to limit disclosure of these six categories of business information in this antitrust

lawsuit to attorneys’ eyes only. The information could be protected from public

disclosure as “confidential information” with terms in a protective order that prevent

misuse of the information beyond the scope of this litigation by the receiving party. Cf.

Cooper v. Rezutko, No. 3:17-CV-834-PPS-MGG, 2018 WL 8786749, at *2 (N.D. Ind. Sept. 5,

2018) (approving the category of “confidential medical information . . . not generally

available to the . . . public through prior publication or other lawful means” as

confidential but not AEO information in a proposed protective order). Without other

reasons, Defendant has not shown that good cause exists to designate these six

categories as AEO information only. Moreover, the prejudice to any receiving party if

prevented from viewing and evaluating this information for purposes of this lawsuit is

considerable and cannot be ignored.

       C.     Retention of Documents

       Lastly, the parties’ proposed protective orders reflect their disagreement over

their obligations at the conclusion of litigation. Plaintiffs’ proposed protective order

adopts the language provided in the Protective Order Template available on the

                                              7
USDC IN/ND case 3:19-cv-00686-RLM-MGG document 63 filed 08/23/21 page 8 of 9


undersigned’s website regarding the return or mutual destruction of confidential

information not entered into evidence or not filed with restriction as to disclosure.

[Compare DE 48 at 16, ¶ X.B, with Protective Order Template at

https://www.innd.uscourts.gov/judges-info/MGG]. Defendant proposes that outside

counsel of record “may retain Confidential or Attorneys’ Eyes Only Information in

counsel’s possession, custody, or control.” [DE 56 at 27]. In support, Defendant asserts

that locating and sorting confidential information in its computer systems would be

expensive and time-consuming. [DE 52 at 14].

       Presumably, the cost and time associated with this activity amount to a burden

so great that, subject to Fed. R. Civ. P. 26(c)(1), this Court should accept Defendant’s

retention proposal. Yet while Defendant describes the steps involved in finding, sorting,

and destroying the relevant information, it does not provide any measurements that

capture or quantify the expense or burden to be incurred. Thus, Defendant has not

established that returning or destroying confidential and AEO information—a common

practice in litigation and Plaintiffs’ preferred approach to the handling of confidential

materials post-litigation—represents an undue expense or burden worthy of special

consideration in this protective order.

III.   CONCLUSION

       For the reasons outlined above, both proposed protective orders fail to properly

demarcate the scope of protected information as required under Seventh Circuit

precedent. Therefore, the Court DENIES the parties’ competing motions for a

protective order. [DE 48, DE 50]. The parties may file a joint motion for protective order

                                             8
USDC IN/ND case 3:19-cv-00686-RLM-MGG document 63 filed 08/23/21 page 9 of 9


with a proposed protective order drafted in compliance with the guidance set forth in

this Opinion and Order.   SO ENTERED this 23rd day of August 2021.



                                               s/Michael. Gotsch, Sr.
                                               Michael G. Gotsch, Sr.
                                               United States Magistrate Judge




                                           9
